DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 1/24/2022.
         Claims 1, 8, and 10-13 are currently pending.
         Claims 1, 8 and 11 have been amended.
         Claims 2-7 and 9 have been cancelled.
          Claim 1 is independent claim.
Response to Arguments
2.        Applicant's arguments, see in pages 4-8 in the submitted Remarks, filed on 1/24/2022, with respect to the rejection on claims 1-13 have been fully considered but are moot in view of the new ground(s) of rejection.
                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
4.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.     Claims 1, 8, 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over by Rearick et al. (US. Pub. 20180313786; hereinafter “Rearick”) in view of Lieber et al. (US. Pat. 7619290; hereinafter “Lieber”).
          Regarding claim 1, Rearick discloses a device comprising:
        a sensor module (an two-dimensional ion-sensitive field effect transistor -ISFET array in Fig. 8) including a flow chamber (a flow cell chamber 200 in Fig. 8; also see paragraph [0310]) and at least one sensor element comprising at least one functionalized Fig. 1 shows an ISFET array 50 wherein a sensing element, such as a MOSFET sensing element, can be implemented using carbon nanotube technologies for detecting an ion in the analyte fluid; see paragraph [0006]);
          wherein the sensor module (100) is configured to apply a sample (a sample such a blood sample is introduced in the flow chamber 200 or reaction chamber, wherein the reaction chamber that overlays the ISFET array 100, see Fig. 8 and  [0293, 304 and 308-310]) to the sensor element (array of sensing elements such as MOSFET sensing elements 150 in Fig. 9) for detection of at least one chemical or biological entity in the collected sample by measuring a change in conductance of the at least one functionalized arrays including large arrays of chemFETs may be employed to detect and measure static and/or dynamic amounts or concentrations of a variety of analytes (e.g., hydrogen ions, other ions, non-ionic molecules or compounds, etc.) in a variety of chemical and/or biological processes (e.g., biological or chemical reactions, cell or tissue cultures or monitoring, neural activity, nucleic acid sequencing, etc.) in which valuable information may be obtained based on such analyte measurements. Such chemFET arrays may be employed in methods that detect analytes and/or methods that monitor biological or chemical processes via changes in charge at the chemFET surface”; see at least in [0038]); and
         a reader module (an array controller 250, in Fig. 8) configured to send control signals to the sensor module (“In FIG. 8, one or more array controllers 250 may be employed to operate the ISFET array 100 (e.g., selecting/enabling respective pixels of the array to obtain output signals representing analyte measurements”, see [0325]; or “he array controller 250 provides various supply voltages and bias voltages to the array 100, as well as various signals relating to row and column selection, sampling of pixel outputs and data acquisition. In particular, the array controller 250 reads one or more analog output signals (e.g., Vout1 and Vout2) including multiplexed respective pixel voltage signals from the array 100 and then digitizes these respective pixel signals to provide measurement data to the computer 260”, see [0415]).
          Rearick does not explicitly specify that a sensor module comprising at least one functionalized nanowire.          Lieber discloses a nanoscale sensor (in Fig. 4a or in Figs. 16a-d) for detecting the presence or absence of an analyte (such as protein, nuclei acid, sugar..) in a fluid sample, the sensor comprising a chemical field effect transistor having three terminals (52, 56, and 58 in Fig. 16a-d), and a nanowire detector (50) disposed between the source and drain electrodes, wherein the nanowire detector (50) contacted with a sample or disposed within the path of a sample flow, the analyte within the sample can contact/bind/adhere to the surface of the nanowire, a binding event occurring between a target analyte and the binding partner causes a detectable change in a current-voltage characteristic of the field effect transistor, thereby measuring a change in property associated with the nanowire (see at least in col. 2 lines 20-40).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the ISFET sensor of Rearick by having a nanowire detector disposed between the drain and source electrodes for detecting a presence or absence of an analyte in a fluid sample as taught by Lieber for purpose of providing the nanowire sensor which are small, chip, extremely sensitive to chemical species absorbed on their sensing surface, low power consumption to allow for continuous operation.
          Regarding claim 8, Rearick and Lieber disclose the device of claim 1, Rearick further teaches wherein: the element sensor comprises a source, and a drain (see ISFET 150 in Fig. 9).
          Regarding claim 10, Rearick and Lieber disclose the device of claim 8, Lieber further teaches wherein the at least one nanowire (38 in Fig. 4a, or 50 in Figs. 16a-d) comprises a set of surface binding sites configured to bind to one or more charged molecules, such that the sensor is configured to operate as a field effect transistor (see at least in col. 2 lines 29-41). 
          Regarding claim 12, Rearick and Lieber disclose the device of claim 1,  Rearick further comprising an integrated circuit in electrical communication with the sensor, wherein the integrated circuit is configured to electrically drive the sensor and process at least one electrical signal received from the sensor (see Fig. 8 and at least in [00325 and 415]).
          Regarding claim 13, Rearick and Lieber disclose the device of claim 1, Rearick further teaches where the sample is selected from the group consisting of blood, sweat, saliva, and urine (see [0293]).

    6.     Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over by Rearick in view of Lieber and further in view of Lee et al. (US. Pub. 20140034907; hereinafter “Lee”).               Regarding claim 11, Rearick and Lieber disclose the device of claim 8, except for explicitly specify that wherein the at least one functionalized nanowire comprises at least one critical dimension less than one micron in size.             Lee disclose a nanowire sensor for detecting a target material in a fluid sample, comprising a nanowire formed between the source and drain electrodes, the nanowire having at least one critical dimension less than one micron in size ([0030] describes “the nanowire may have a width of 5 nm to 1 micron”).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the ISFET sensor of Rearick by having a nanowire comprising one critical dimension less than one micron in size as taught by Lee, for purpose of improving measurement sensitivity (see the summary of Lee).

Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Agache (U.S Pub. 20100244855) discloses a microdevice for an in situ detection of particles of interest in a fluid medium (see specification for more details).

Conclusion
9.    Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
4/28/2022